United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1143
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Armando Reyes-Ramirez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                  ____________

                          Submitted: December 10, 2018
                             Filed: March 6, 2019
                                 ____________

Before LOKEN, MELLOY, and ERICKSON, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

      Armando Reyes-Ramirez pleaded guilty to one count of conspiring to distribute
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846. The
Presentence Investigation Report (PSR) recommended finding that Reyes-Ramirez
was an organizer or leader of an extensive conspiracy to distribute methamphetamine
from California to Minnesota and imposing a four-level enhancement under USSG
§ 3B1.1(a). At sentencing, sustaining Reyes-Ramirez’s objections to the PSR in part,
the district court1 found, consistent with the government’s position, that he was a
manager or supervisor of the criminal activity and imposed the three-level
enhancement in § 3B1.1(b), resulting in an advisory guidelines range of 262 to 327
months in prison. The district court varied downward significantly and sentenced
Reyes-Ramirez to 144 months. He appeals, arguing the district court clearly erred in
imposing the three-level role enhancement. We affirm. See United States v. Gaines,
639 F.3d 423, 427-28 (8th Cir. 2011) (standard of review).

       We recite pertinent facts from the PSR to which Reyes-Ramirez did not object
or as to which his objections were overruled. On May 12, 2015, Iowa law
enforcement stopped Eloy Flores driving a rental car loaded with eight kilograms of
methamphetamine. Flores informed officers that, acting on instructions from Reyes-
Ramirez, Flores had rented the vehicle in California, picked up methamphetamine in
Orange County, and was transporting the illegal drugs to Minnesota, where he was
instructed to contact Reyes-Ramirez for directions regarding delivery.

       A cooperating individual (CI) then contacted Reyes-Ramirez and was told to
rent a hotel room in Minnesota, deliver one half of the methamphetamine to Reyes-
Ramirez’s sister, Leticia, and await further instructions regarding delivery of the
second half of the shipment. After renting the hotel room, the CI delivered four of
eight packages of methamphetamine to Leticia, who arrived in a car registered to
Reyes-Ramirez. Leticia told the CI to deliver the remaining methamphetamine to
Adan Flores-Lagonas at an address in Austin, Minnesota. Leticia was arrested upon
leaving the hotel room. She informed officers that she had received $8,000 from
Flores-Lagonas earlier that day, that Reyes-Ramirez directed her to deposit the money
in a Wells Fargo bank account, and that she had previously deposited money into
various bank accounts and sent money to Mexico at Reyes-Ramirez’s direction.


      1
       The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                         -2-
      In declining to impose a four-level role in the offense enhancement, the district
court sustained Reyes-Ramirez’s objections to statements in the PSR that he
“deposited drug proceeds for his personal benefit, rather than for the benefit of the
drug-trafficking organization, and to the extent that they state that he directed
members of the Flores family.” The court adopted the remaining fact statements in
the PSR. In imposing the three-level role enhancement, the court explained:

             Defendant regularly provided logistical instructions to his U.S.-
      based co-conspirators regarding drug-trafficking conduct, and he
      recruited his sister to assist in the conspiracy. However, he engaged in
      this conduct at the direction of other unindicted co-conspirators. . . .
      There is no evidence that Defendant exercised any independent
      discretion in providing instructions to domestic co-conspirators and
      there is no evidence that he claimed a larger share of the drug-trafficking
      conspiracy than his co-defendants or co-conspirators. The Court
      concludes that a 3-level manager enhancement accurately reflects
      Defendant’s role.

       A three-level enhancement is warranted “[i]f the defendant was a manager or
supervisor (but not an organizer or leader) and the criminal activity involved five or
more participants or was otherwise extensive.” USSG § 3B1.1(b). Reyes-Ramirez
concedes this conspiracy involved five or more participants. In distinguishing a four-
level leadership role from a three-level management role, the Guidelines direct a court
to consider multiple factors:

      the exercise of decision making authority, the nature of participation in
      the commission of the offense, the recruitment of accomplices, the
      claimed right to a larger share of the fruits of the crime, the degree of
      participation in planning or organizing the offense, the nature and scope
      of the illegal activity, and the degree of control and authority exercised
      over others.




                                         -3-
§ 3B1.1, comment. (n.4). We construe the terms “manager” and “supervisor”
broadly. Gaines, 639 F.3d at 428. The enhancement may apply even if a defendant
managed or supervised only one person in a single transaction. United States v.
Garrison, 168 F.3d 1089, 1095-96 (8th Cir. 1999).

       In this case, the district court carefully weighed the relevant factors in finding
that Reyes-Ramirez warranted a three-level manager, but not a four-level leadership
role enhancement. We have no difficulty concluding there was no clear error. Reyes-
Ramirez provided courier Flores instructions and logistical support in bringing eight
kilograms of methamphetamine from California to Minnesota. As in United States
v. Pierce, Reyes-Ramirez was the “key link” between the conspiracy’s source of
supply in California and its local distributors in Minnesota. 907 F.2d 56, 57 (8th Cir.
1990). When the drugs arrived in Minnesota, Reyes-Ramirez instructed a CI by
telephone where to bring them and how to deliver them to two local co-conspirators.
Thus, as in United States v. Moreno, Reyes-Ramirez “supervised the conspiracy’s
[Minnesota] deliveries and payments.” 679 F.3d 1003, 1005 (8th Cir. 2012). “The
fact that [Reyes-Ramirez] reported to others in the conspiracy does not negate his role
in managing and supervising the activities of a co-conspirator.” United States v.
Rodriguez, 741 F.3d 908, 912 (8th Cir. 2014). In addition, the fact that Reyes-
Ramirez recruited his sister to assist in methamphetamine deliveries and payments in
Minnesota provides “strong support” for the finding that he played a managerial or
supervisory role. Pierce, 907 F.2d at 57.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -4-